Citation Nr: 1034057	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for manganism (manganese 
poisoning).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from December 1996 to December 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which confirmed and continued the previous denial of 
service connection.  The RO in St. Petersburg, Florida, currently 
has jurisdiction of the claim.  

The Veteran and his wife presented testimony at a personal 
hearing before the undersigned Veterans Law Judge in August 2007.  
A transcript of the hearing is of record.  In a February 2009 
decision, the Board reopened the claim for service connection for 
manganism (manganese poisoning) and remanded it for further 
development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009), are met.

As an initial matter, the Board notes that additional evidence 
that pertains to the issue of entitlement to service connection 
for manganism (manganese poisoning) was received by the AMC in 
May 2010, subsequent to the issuance of the February 2010 
supplemental statement of the case (SSOC).  This evidence was not 
accompanied by a waiver of consideration by the AOJ.  As such, 
the Board must remand the Veteran's claim for consideration of 
this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) 
(2009).

Secondly, the Board notes that it previously remanded the claim 
in order for the RO/AMC to schedule the Veteran for various VA 
examinations.  In pertinent part, the RO/AMC was instructed to 
schedule the Veteran for an examination by a specialist in 
pulmonary disorders.  The specialist was asked to identify any 
respiratory disorder(s), to include identifying whether the 
veteran has manganism (manganese poisoning), and to provide an 
opinion as to whether it is at least as likely as not that any 
current respiratory disorder had its onset during active service 
or is related to any in-service finding or event, to include as a 
result of exposure to toxic fumes (including manganese) while the 
Veteran worked as a welder.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reviews that instead of scheduling 
the Veteran for an examination, as requested, the claims folder 
was sent to a specialist in pulmonary disorders for an opinion.  
This action does not comply with the Board's instructions and 
must be rectified on remand.  

Review of the claims folder also reveals that it appears the 
Veteran has filed a claim for benefits from the Social Security 
Administration (SSA).  See October 2009 letter from A.R. Unkeles.  
The medical and legal documents pertaining to the Veteran's 
apparent application for SSA benefits have not been associated 
with the claims folder.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  The claim, therefore, must be 
remanded to obtain these records. 38 C.F.R. § 3.159(c)(2) (2009).

As the claim must be remanded for the foregoing reason, the Board 
finds that the RO/AMC should make efforts to obtain the Veteran's 
authorization and consent for the release of his complete 
treatment records from Dr. Backman at Tuality Physicians, P.C.  
The RO/AMC should also ask the Veteran whether he has received 
any VA treatment since December 2007.  In this vein, the Board 
notes that the last record of treatment was at the VA Medical 
Center (VAMC) in Bay Pines, Florida, and that it appears the 
Veteran is currently residing in Hillsboro, Oregon.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received 
any VA treatment since December 2007, to 
include any treatment since moving to 
Oregon.  Obtain the Veteran's complete VA 
treatment records from any identified 
facility.  

2.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. J. Backman at Tuality Physicians, P.C.  

3.  Request all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no records 
can be found, indicate whether the records 
do not exist and whether further efforts to 
obtain the records would be futile.  

4.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
examination by a specialist in pulmonary 
disorders.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the doctor prior to the 
requested examination.  The doctor should 
indicate in the report that the claim file 
was reviewed.  All necessary tests should be 
conducted.  

The pulmonary specialist should identify any 
respiratory disorder(s), to include 
identifying whether the Veteran has 
manganism (manganese poisoning).  

The doctor should provide an opinion as to 
whether it is at least as likely as not that 
any current respiratory disorder had its 
onset during active service or is related to 
any in-service finding or event, to include 
as a result of exposure to toxic fumes 
(including manganese) while the Veteran 
worked as a welder.  

The doctor must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

6.  Finally, readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case (SSOC) and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

